MEMORANDUM ***
In these consolidated petitions, David Luna-Caro, a native and citizen of Mexico, seeks review of the Board of Immigration Appeals’ (“BIA”) orders denying his two motions to reopen cancellation of removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petitions for review.
The BIA did not abuse its discretion in denying Luna-Caro’s first motion to reopen based on ineffective assistance of counsel because Luna-Caro did not demonstrate prejudice. Id. at 899-900.
The BIA did not abuse its discretion in denying Luna-Caro’s second motion to reopen as untimely because it was filed more than two years after the BIA’s final order of removal, see 8 U.S.C. § 1229a(c)(7)(C)(i) (stating that motion to reopen shall be filed within 90 days of final order of removal). Luna-Caro also presented insufficient evidence that he was continuously present in the United States from April 9, 1989 to November 24, 1990. See Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850 (9th Cir.2004) (requiring ten years of continuous physical presence to qualify for cancellation of removal as a threshold matter). He therefore did not show prima facie eligibility for relief. See INS v. Wang, 450 U.S. 139, 145, 101 S.Ct. 1027, 67 L.Ed.2d 123 (1981) (per curiam).
To the extent Luna-Caro challenges the agency’s hardship determination, we lack jurisdiction to review it. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003).
Luna-Caro’s remaining contentions are not persuasive.
PETITION FOR RÉVIEW DENIED. (03-73598).
*351PETITION FOR REVIEW DENIED. (06-71281).

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.